Citation Nr: 1525369	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right eye disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Fort Harrison, Montana.

The Veteran and his spouse testified at a videoconference hearing held in December 2014 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In January 2015, the Board reviewed the claim on a de novo basis and remanded it for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether right eye old retinal detachment and the right eye blindness are related to the in-service right eye injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the right eye disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are unavailable.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

The VA treatment records and a February 2015 VA examination report reflect diagnoses of blindness of the right eye and old retinal detachment of the right eye.

The Veteran asserts that he injured his right eye in service resulting in a foreign body, specifically metal, being removed from his eye.  An associate of the Veteran submitted a statement in July 2012 indicating that the appellant's mother had told him about the claimant's in-service right eye injury and the resultant surgery to remove the metal.  The Veteran is competent to report the in-service eye injury, and the Board finds him credible especially since he provided a statement of a lay associate who had discussed the injury with the claimant's mother circa the time of the injury.  The Board therefore will concede that the appellant had in-service right eye injury.

Turning to whether the current right eye disorder is related to the in-service right eye injury, there is conflicting medical evidence on whether the right eye disorder is related to the in-service right eye injury.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

April 2011, November 2011, and October 2012 VA treatment records show a past optical history of trauma to the right eye with resulting complete retinal detachment.  The assessments included old total retinal detachment right eye with no light perception.  These treatment records were prepared by three different optometrists.

May 2012, April 2013, and September 2013 VA treatment records reflect that given the appearance of the right eye, the Veteran's treating optometrist could not say with certainty that the injury occurred at a certain time period.  The optometrist noted that per the Veteran the right eye injury occurred in service in 1957.

April 2014 and January 2015 VA treatment records indicate that an assessment of trauma during military service resulting in total retinal detachment and no light perception was made by two different optometrists.

A February 2015 VA examiner opined that the right eye disorder was less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injury, event, or illness.  The basis of the opinion was that while  a letter from a friend supports the assertion that some eye surgery was done in service, there is no current concrete medical evidence relating the loss of vision in the right eye to the in-service injury.

In sum, five treating optometrists have related the current right eye disorder to the in-service right eye injury whereas the VA examiner has not and the other treating optometrist merely notes that she cannot state with certainty when the right eye injury occurred.  In light of the above, the evidence is in equipoise as to whether right eye old retinal detachment and the right eye blindness are related to the in-service right eye injury.  Thus, service connection is in order.  38 U.S.C.A. §§ 1131, 5107.


ORDER

Entitlement to service connection for a right eye disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


